DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 12-22-2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uram ‘066 (US 5,798,066).
Regarding claim 1, Uram ‘066 teaches:
a mold (mold 10; Figs. 1-2)
an injection device, adapted to inject a ceramic material into the mold (column 3, lines 12 and 22-27; column 4, lines 45-56)
a gas supply device, adapted to provide a gas into the mold to form a cavity in the ceramic powder material by the gas (column 3, lines 13-14; column 5, lines 8-16).
the mold has a gas injection channel communicating an inside of the mold and an outside of the mold (gas inlet 24, Figs. 1-2)
the gas supply device is adapted to provide the gas into the mold through the gas injection channel (column 3, lines 13-14; column 5, lines 8-16)
the injection device and the gas injection channel are located at a same side of the mold (Figs. 1-2 - wherein the injection device and gas injection channel are both located on the vertically extending side of a truncated cone mold (see column 6, lines 20-25); also, the injection device and gas injection channel are both located at an outside of the mold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uram ‘066 (US 5,798,066) in view of Westphal ‘788 (DE 102006048788 A1 - English language translation provided herewith and cited herein).
Regarding claim 4, Uram ‘066 further teaches that the gas supplied through the gas injection channel is supplied at a given pressure (column 5, lines 17-21), but is silent regarding a pressure sensing component disposed in the gas injection channel.  In analogous art of .

Response to Arguments
Applicant's arguments filed 12-22-2021 have been fully considered but they are not persuasive. 
Arguments are summarized as follows:  In Uram, the valved inlet 24 and the valved inlet 22 are disposed at different sides of the mold 10.
Response:  The mold 10 of Uram is described as having the shape of a truncated cone (see Example 1).  Such a shape would have a continuous curved side extending in the vertical direction as shown in Figs. 1 and 2, such that valved inlet 24 and valved inlet 22 are both disposed on the curved, vertically extending side.  Further, the mold 10 may be defined as having an outside and an inside, and the valved inlet 22 and valved inlet 24 are both located on an outside of the mold. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 7:30 to 4:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741